NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        06-5109


                                 EDWARD T. ARAKAKI,
                                 and HELEN ARAKAKI

                                                      Plaintiffs-Appellants,

                                            v.


                                    UNITED STATES,

                                                      Defendant-Appellee.


       R. Patrick Jaress, Jaress & Leong, of Honolulu, Hawaii, argued for plaintiffs-
appellants.

       Steven M. Mager, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson,
Director; and Kathryn A. Bleecker, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Emily C. Hewitt
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      06-5109


                              EDWARD T. ARAKAKI,
                              and HELEN ARAKAKI,

                                                        Plaintiffs-Appellants,

                                          v.

                                 UNITED STATES,

                                                        Defendant-Appellee.




                                  Judgment


ON APPEAL from the        UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           03-CV-1874

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED July 17, 2007                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk